DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
“an indicating unit” with “emit” is determine to invoke the 112 (f) paragraph. The device for this limitation is disclosed in claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 8 – 9, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agronin (US 2009/0304042 A1) and further in view of Bedetti (US 20170191880 A1, cited in the IDS)
With respect to independent claim 1, Agronin teaches a non-contact infrared thermometer for measuring the temperature of a target area of an object to be measured, comprising: 
at least three infrared sensors 522,524,526 in Fig. 5; as disclosed in paragraph [0065] arranged in serial this “in serial” limitation is silent in the teaching of Agronin. However, this limitation would be obvious choice as an engineering design choice to receive an infrared ray at the target area; 
an indicating unit since a spot 336 is disclosed with visible light, Agronin should have this unit in order to focus visible light on desired spot on a target configured to emit a visible light as disclosed in paragraph [0028] on the target area to indicate a received infrared region, and 
a microprocessor 112 configured to receive and process the infrared ray measured by the at least three infrared sensors S708 in Fig. 7 to provide at least three temperature values, but is silent with thereby determining that the object to be measured is an organism.
In Fig. 1, Bedetti teaches the object to be measured is an organism. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Agronin in order to measure the temperature of desired target. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 2, Agronin is silent with wherein the visible light is an elongated visible light. However, Agronin teaches a spot 306, 322. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Agronin modified by Bedetti in order to form a spot in desired shape in order to measure temperatures of a desired point in desired shape of a desired target. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 3, as discussed above in the rejection justification to claim 1, Agronin teaches wherein the visible light is a green light or a red light.
With respect to dependent claim 4, as discussed above in the rejection justification to claim 1, Agronin teaches wherein the indicating unit comprises at least one light emitting diode and a light guide element.
With respect to dependent claim 5, in Fig. 1 Bedetti teaches wherein when the object to be measured is a human body, the target area is a part of a face.
With respect to dependent claim 8, Agronin teaches a storage unit configured to store a temperature threshold value 116 to provide the microprocessor with access.
With respect to independent claim 12, as discussed above Agronin modified by Bedetti teaches a method for operating a non-contact infrared thermometer, comprising: emitting a visible light from an indicating unit of the non-contact infrared thermometer to indicate a received infrared region of a target area of the object to be measured, receiving infrared values by at least three infrared sensors of the non- contact infrared thermometer to calculate individual temperature values; and determining that the object to be measured is an organism by a microprocessor of the non-contact infrared thermometer.
With respect to dependent claim 16, in Fig. 7 Agronin teaches wherein after the step of receiving the infrared values is performed, the method further comprises: selecting a highest temperature value and a lowest temperature value obtained from the individual temperature values and calculating the temperature difference between the highest temperature value and the lowest temperature value by a microprocessor of the non-infrared thermometer; and determining that the temperature difference is greater than or equal to a temperature threshold value by the microprocessor of the non-infrared thermometer.


Allowable Subject Matter
Claims 6 – 7, 10 – 11, 13 – 15 and 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 6, the prior art of record fails to teach or reasonably suggest:
a storage unit configured to store a temperature distribution curve database of the organism to provide the microprocessor with access.
With respect to dependent claim 9, the prior art of record fails to teach or reasonably suggest:
wherein the microprocessor filters the at least three temperature values to select a highest temperature value and a lowest temperature value; when the temperature difference between the highest temperature value and the lowest temperature value is greater than or equal to the temperature threshold value, the microprocessor determines that the object to be measured is an organism.
With respect to dependent claim 13, the prior art of record fails to teach or reasonably suggest:
wherein after the step of receiving the infrared values is performed, the method further comprises: establishing a temperature distribution curve based on the temperature values measured by each of the at least three infrared sensors; and determining that the temperature distribution curve is included in a temperature distribution curve database of organism stored in a storage unit of the non-contact infrared thermometer.
With respect to dependent claim 17, the prior art of record fails to teach or reasonably suggest:
wherein the step of determining that the temperature difference is greater than or equal to the temperature threshold value is performed, the method further comprises: converting the highest temperature value into a core body temperature value by the microprocessor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884